 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES JOSHUA JARRARD,                             Case No. 2:16-cv-02838-JAM-JDP (PC)
12                       Plaintiff,                     ORDER DIRECTING THE CLERK OF
                                                        COURT TO CLOSE THE CASE PURSUANT
13              v.                                      TO THE PARTIES’ STIPULATION OF
                                                        DISMISSAL
14    SOLANO COUNTY, et al.,
                                                        ECF Nos. 51, 54
15                       Defendant.
16

17          The parties reached a settlement agreement at a court supervised settlement conference

18   held in June 2019. ECF No. 42. On October 26, 2020, the parties were ordered to file

19   dispositional documents within thirty days. ECF No. 48. Although they failed to file

20   dispositional documents by that date, they recently submitted separate filings that request that this

21   action be dismissed with prejudice.1 ECF Nos. 51 & 54 at 6. The court construes the parties’

22   filings as a stipulation for dismissal with prejudice pursuant to Federal Rule of Civil Procedure

23   41(a)(1)(A)(ii).

24

25          1
                Plaintiff did not personally file his request with the court. Instead, plaintiff mailed
26   defense counsel a copy of a stipulation and proposed order that requests that the action be
     dismissed with prejudice. ECF No. 54 at 6. Although defense counsel did not sign the stipulation
27   that plaintiff drafted and signed, counsel did file it with the court and separately requested that
     this action be dismissed. ECF No. 51; ECF No. 54 at 1-2. Thus, there is little doubt that all
28   parties stipulate to dismissal of this action with prejudice.
                                                          1
 1            Accordingly, it is hereby ORDERED that:

 2            1. This action is dismissed with prejudice pursuant to the parties’ stipulation of dismissal.

 3   See ECF No. 51 & 54 at 6; Fed. R. Civ. P. 41(a)(1)(A)(ii).

 4            2. The Clerk of Court is directed to close the case.

 5
     IT IS SO ORDERED.
 6

 7
     Dated:      May 26, 2021
 8                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
